DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 13 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 20 are vague and indefinite since it is incomplete, i.e., the claims fail to recite if the plies are joined and how the plies are associated, joined. It is unclear how the plies are associated, i.e., it is unclear how the second ply is contacted with the first ply, i.e., contacting the  first layer or the third layer, since the claim implicitly recites that the second layer of the first ply, is sandwiched between the first and third layer.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

 Claims 1 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/875,036 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because making a multi-ply web using the web of the reference bonded to the same or different web would have been obvious to one of ordinary skill in the art, since this is common in the art and one of ordinary skill in the art would have reasonable expectation of success if it were bonded to a different web.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cabell et al., (hereafter Cabell), US Patent Application Publication No.  2013/0216809 A1.
	Regarding claims 1-2, 8, 11 and 13,  Cabell teaches a fibrous structures comprising layers, said layers comprising filaments made of hydroxyl polymer(s); see ¶-[0011]-[0017], [0033] and [0069]-[0070]. Cabell teaches that the filaments can be made of polysaccharide, e.g., starch, starch derivatives, cellulose, cellulose derivative or hemicellulose and its derivatives; see ¶-[0033]. [0052] and [0069]. Cabell teaches that the fibrous structure comprises a non-woven substrate 26 which comprises one or more layer of filaments and a plurality of fibrous additives, which could be pulp fibers and a scrim layer 28 which comprising filaments, which are bonded to the non-woven substrate; see ¶-[0098]. On paragraphs [0108]-[0110] and [0127], Cabell teaches that the solid additives can be added to the opposites surfaces of the non-woven substrate and that can be different; see [0108] and teaches that the web can be combined to form a multiply tissue, so that solids additives, e.g., the fiber/pulp are adjacent to each other; see ¶-[0110] and [0127]. While Cabell does not explicitly recites that the adjacent pulp fibers are different, Cabell teaches that the pulp may be different or the same; see ¶-[0108] and therefore, joining two plies with different type of fibers would have been obvious to one of ordinary skill in the art since he/she would have reasonable expectation of success. Note that it has been held that it is obvious to try, choosing from a finite number of identified, predictable solutions with a reasonable expectation of success. See recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (Citing KSR, 82 USPQ2d at 1396). While Cabell does not explicitly teach that the fibrous layer is/comprises paper, using paper as the fibrous layer taught by the reference would have been obvious to one of ordinary skill in the art because paper is a fibrous product, which reads on the term fibrous layer. It would have been obvious to one of ordinary skill in the art to use paper as the fibrous layer taught by the reference, absent a showing of unexpected results, since he/she would have reasonable expectation of success if a paper were used as the fibrous product of the reference. 
	Cabell does not recite the multiply configuration and the plies being made by the wet-laying technique as claimed, i.e., the association of paper and filaments, but the different ways to join the plies, either with the same type of substrate with or without other or the same type of filaments is within the levels of ordinary skill in the art and considered obvious absent a showing of unexpected results. Again, it has been held that it is obvious to try, choosing from a finite number of identified, predictable solutions with a reasonable expectation of success. See recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (Citing KSR, 82 USPQ2d at 1396). Also, it has been held that “[C]hanges of size, shape, without functional significance are not patentable.” Research Corp. V. Nasco Industries, Inc., 501 F2d 358: 182 USPQ 449 (CA 7) cert. Denied 184 USPQ 193; 43 USLW 3359 (1974). As to the plies being made by the wet-laying technique, Cabell does not explicitly teach that the non-woven material is made by the web-laying technique, but web-laying technique is a well-known way to make non-woven webs1 and therefore, using a non-woven made by the wet process would have been obvious to one of ordinary skill in the art since wet-laid products are a specie of non-woven.

	With regard to claims 3-5 and 19, Cabell does not explicitly teach the difference between the fiber, i.e., the solid materials, but choosing the properties of the layers, i.e. the fibrous layers, is considered to be within the level of ordinary skill in the art as obvious optimization, absent a showing of unexpected results.
	With regard to claim 6, Cabell teaches that two or more plies can be joined/combined and thus making a web with a third ply is encompassed by the teachings or at the very least making a three ply web would have been obvious to one of ordinary skill in the art.
	With regard to claim 7, Cabell does not explicitly teaches the diameter of the filaments, but teaches the same process of making the filaments using the same materials; see ¶-[0140]-[0149], and therefore, the filament diameter must be within the claimed range or at the very least making the filaments with the claimed diameters would have been obvious to one of ordinary skill in the art.
	With regard to claims 9 and 10, Cabell teaches that a layer could comprise non-polysaccharide polymer and crosslinked polymer, such as polyvinyl alcohol; see ¶ [0077]-[0078]
	With regard to claim 15 the examples; see [0151]-[0158], shows a product which is void of surface chemistry. Also ¶-[0106] teaches that the fibrous structure “may” contain softening agent, which indicates that the use of such agents is optional, i.e., does not have to include such additives, which is evidenced by the example id.
	With regard to claim 16, the surface smoothness of the filaments is usually greater than natural fibers, but Cabell clearly teaches that the surface of the filaments can be made smoother by coating; see ¶-[0147]. Moreover, the filaments and fibers used by the reference are the same as the ones claimed and therefore, the properties must be the same or at the very least very similar.
	With regard to claims 17 and 18, Cabell teaches the bonding of the layered product and the plies and including the association of the layers/plies by adhesive and/or thermal bonds; see ¶-[0056] and [0102].
	With regard to 20, Cabell teaches the process of making the layered product by providing a first web material, spinning hydroxyl polymer(s) onto the surface of the web material and the associating the layered product to form a multiply web; see [0009]-[0017], [0109]-[0110], [0129] and figure 7. 
Response to Arguments
Applicant’s arguments with respect to claims 1-11, 13, and 15-20 have been considered but are moot because the new ground of rejection. 
Applicants argue that the claims are not obvious over the reference, but as stated above, the multiple ways of joining of the paper substrates, plies, are considered obvious absent a showing of unexpected results as it has been held that changes without functional significance are not patentable.” Research Corp. V. Nasco Industries, Inc., 501 F2d 358: 182 USPQ 449 (CA 7) cert. Denied 184 USPQ 193; 43 USLW 3359 (1974).
The examiner recognizes that the reference fails to teach the multi-ply fibrous web as claimed, but the contention is that such limitations are obvious for the reasons discussed above and applicants have not clearly stated why it would have not been obvious to one of ordinary skill in the art and therefore, the rejection has been maintained. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in eth art of “Layered Fibrous Structure Comprising Filaments.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188.  The examiner can normally be reached on MONDAY- FRIDAY 12:30 PM- 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        

JAF


    
        
            
        
            
    

    
        1 The examiner takes official notice of this fact and will provide proof when and/or if necessary.